 J. C. PENNEY Co., INC.279training in engineering in junior colleges and engineering institutes.The draftsmen prepare detailed drawings of components and assem-blies using layouts and instructions received from design engineers.However, it is clear that they use trigonometry, geometry, and a widevariety of technical symbols in their work, exercise discretion in draw-ing mating parts, and in some instances determine whether certainparts should be machined or fabricated. On the basis of the above evi-dence, we find that the draftsman classification should be excluded asa technical one. 12Accordingly, we find that the following employees constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act :All office clerical and plant clerical employees of the Employer'sHeavy Machine Division plant, Everett,Washington, includingaccountants A, accountants B, accounting clerks, senior tabulatingmachine operators, clerk-typists, keypunch machine operators, gen-eral clerks, switchboard operator-receptionists, coordinators, dispatch-ers, stenographers, receiving clerks, blueprint machine operators, andsenior clerks, but excluding application engineers, contract adminis-trators, estimators, field service representatives, buyers, buyers follow-up, outside buyers follow-up, schedulers, planners, tool designers,draftsmen, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.] 1319Litton Industries of Maryland.Incorporated,125 NLRB 722, 72510An election eligibility list, containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director for Region 19 within 7 days afterthe date of this Decision and Direction of Election The Regional Director;hallmake thelist alailable to all parties to the election No extension of time to file thl; list shall begranted by the Regional Director except in extraordinary circumstances Failure to corn-ply with this requirement shall be grounds for setting aside the election whenever properobjections are filedExcelsior UnderwearInc,156 NLRB 1236J. C. PenneyCo., Inc. and International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Local No. 452J. C. Penney Co., Inc.andInternational Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Local Union No. 452,Petitioner.Cases27-CA-1769, 1821, and27-RC-2773.July 29, 1966DECISION AND ORDEROn March 16, 1966, Trial Examiner David Karasick issued hisDecision in the above-entitled proceeding, finding that the Respond-160 NLRB No. 26. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDent had engaged in and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision. The Trial Examiner further found merit in the objec-tions by the Union to the election conducted on May 5, 1965, andrecommended that the election be set aside and that the petition inCase 27-RC-2773 be dismissed and that all proceedings in connec-tion therewith be vacated. Thereafter, the Respondent filed exceptionsand a supporting brief to the Decision, the General Counsel filedcross exceptions and a supporting brief as well as an answering briefto the Respondent's exceptions. Respondent thereafter filed an an-swering brief to the General Counsel's cross-exceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptions, the briefs, andthe entire record in this case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding was heard before Trial Examiner David Karasick in Denver,Colorado, on October 12 and 13, 1965,upon charges filed in Case27-CA-1769 onFebruary 17, 1965,and in Case27-CA-1821on May10, 1965,and upon a con-solidated amended complaint issued onAugust 3,1965, allegingthat J. C. PenneyCo., Inc., herein called the Respondent,had engaged in unfair labor practices inviolation of Section 8(a) (1) and (5) of -the National Labor Relations Act, asamended,herein calledthe Act.Evidence was also taken at the hearing in connection with certain objections filedby International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Help-ers of America, Local Union No. 452,herein called the Union, with respect to anelection conducted by agents of the Board among the Respondent's employees onMay 5, 1965.All partieswere represented at the hearing and the Respondent and the GeneralCounsel have filed briefs.Upon consideration of the entire record in the case, andfrommy observation of the demeanor of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OPERATIONS OF THE RESPONDENTThe Respondent,aDelaware corporation with its principal office located inNew York City,isengaged in the sale and distribution of merchandise throughretail stores located in various States ofthe UnitedStates. The Respondent'sware-house, locatedat 195 WestNevada Place, Denver, Colorado,which supplies theRespondent's retail store in downtown Denver,is the only establishment involved .T.C. PENNEY CO., INC.281in this proceeding. The Respondent annually sells goods valued in excess of$500,000 and receives goods valued in excess of $50,000 from places located out-side the State of Colorado. The Respondent admits, and I find, that it is anemployer engaged in commerce within the meaning of Section 2(2), (6), and (7)of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDA. The factsIn November 1964, a new operations and control manager was placed in chargeof the Respondent's warehouse. Among other changes which he instituted weresome involving personnel. In November and early December some of the olderemployees who had been working in the warehouse were laid off and new employ-ees hired. Delbert Cox, the warehouse manager, and the remaining employees inthe warehouse were upset and angry at the changes which had been made. Duringthemorning of December 18, 1964,1 while Cox and employees Robert Lamke,2Reginald French, Chester Seitz, and Forest Page were on their morning coffeebreak in the warehouse lunchroom,the subject of joining a union was discussed.Cox said he thought it a good idea and that they needed a union or some formof protection. As a result of the discussion, it was decided that French wouldcommunicate with the Union. French did so and at noon he, Lamke, and Coxwent to lunch together at the Old South Restaurant where they were met byDonald Sutton, a representative of the Union. French and Lamke each signed aunionauthorization card and Sutton gave 12 or 13 more such cards to Lamke.Lamke stated that additional cards would be needed. Sutton and Lamke arrangedtomeet at 2 o'clock at Mario's restaurant which is located a half block fromthe warehouse, where Sutton would deliver the additional cards. Sutton advisedLamke and French to tell the employees that Cox's involvement in the talk aboutthe Union should not be made known to anyone else.Upon returning from lunch, Lamke stationed himself in the lunchroom wherethe warehouse employees came in individually. Each was given and signed a unionauthorization card.At 2 o'clock, as prearranged, Lamke met Sutton at Mario'srestaurant, received additional authorization cards and returned with them to thewarehouse where he resumed handing out the cards to the employees in the lunch-room.While Lamke was thus engaged in the lunchroom, Cox was some 50 feetaway in full view of the lunchroom door. Several of the employees asked Coxwhat he thought they should do and he told them that he thought they shouldsign a unioncard.A number of the employees asked Lamke what Cox thoughtabout the Union and Lamke replied that Cox "wouldn't be letting me do this rightnow" if he did not approve. According to the undenied testimony of employeeFrieda Ickes, Cox told her that she had better go in the lunchroom or she wouldbe sorry. At one point, Cox noticed two unidentified men in the warehouse and,thinking that they might be officials of the Respondent, he went into the lunch-room and told Lamke to leave quickly and hide the cards.After all the employees in the warehouse had signed union authorization cards,Lamke called the Respondent's retail store and made arrangements with five ofthe warehouse employees who were working that day at the store to meet afterworking hours at the Blue Bonnet Cafe. Cox, French, and Lamke, together withtwo representatives of the Union, met the employees shortly after working hours.3Cox advised the employees to sign union cards. He told one of the employees,according to Cox's uncontradicted testimony, that it was "the only thing to do,"that she could do as she pleased but that "if anyone is going to have a job lefthere I feel you (sic) should sign." All five women signed union cards in Cox'spresence.'References hereafter to dates in November or December are to 1964 and to dates inthe months of January through May are to 1965, unless otherwise indicated.2 Lamke was Cox's assistant, but no contention is made thathe was a supervisor andthe parties stipulated that his status is not an issue in this case.3 The five employees were Leonora June Tolbert, Emma Ramer, Bernice Davis, SigneJohnson, and Paula Perera. 282DECISIONSOF NATIONALLABOR RELATIONS BOARDAll of the 22 persons employed in the warehouse unit 4 on December 18, signedunionauthorization cards .5On December 21, the Union sent a letter to the Respondent, in which itrequested that it be recognized as the bargaining agent of the warehouse employ-ees, suggested that the parties meet on December 23 and enclosed copies of the22 signed authorization cards. The letter was received on the same day by DonaldLenehan, manager of the Respondent's downtown store, and Cox's superior, whocalled the zone office of the Respondent, also located in Denver, to ask for advice.The zone office referred Lenehan to Gene Rowan, the Respondent's director ofpersonnel relations in New York City. Lenehan accordingly referred the matterto Rowan who statetd that he would like to have time to study the situation. Inthemeantime, on December 23, Lenehan called Charles F. Lindsay, secretary-treasurer of the Union. It was mutually agreed that Lindsay would communicatewith Lenehan at the beginning of the week of December 28 regarding the Union'srequest that the Respondent meet and negotiate. A letter confirming their under-standing was sent by Lindsay to Lenehan on that day.On December 29, the Respondent filed a petition with the Regional Office ofthe Board in Denver in Case 27-RM-167 in which it alleged that the appropriatebargaining unit comprised the employees in the downtown retail store as well asthe wareh&.'ise5 On the same day, Lenehan sent a telegram to Lindsay, stating that theRespondent doubted that the Union represented a majority of the employees in anappropriate bargaining unit and that the Respondent refused to recognize the Unionunless and until it had been certified by the Board.On January 6, the Union sent a letter to the Respondent, stating that it regardedtheRespondent's refusal to recognize and bargain with it as "non meritorious";that it was filing charges against the Respondent with the Board; and that itsdemand for bargaining was a continuing one and it stood ready, willing, and abletomeet with the Respondent.During the first week in January, Manager Leneban was told by Frieda Ickes,one of the warehouse employees, that Warehouse Manager Cox had influencedthe employees in signing the union authorization cards on December 18.On January 11, Cox, with Lenehan's approval, spoke to the warehouse employ-ees.The employees were called to the lunchroom one at a time for a private inter-view. In substance, a number of the employees variously testified that they hadbeen told by Cox that he thought they had all done wrong; that he believed thatLenehan was sincere and that they ought to give him a chance and withdraw fromthe Union and go back to the Company; that if they did so, there might be raisesin store for them; and that the employees could lose benefits, such as discountsand holidays, if they formed a union; and that the employees at the Sachs LawlerStamp Company in Denver had formed a union and had lost all of the benefitswhich they had enjoyed. Cox himself admitted that he told the employees duringthese interviews that Lenehan had stated that he was sorry ti.is had all come about:that there could be a loss of benefits; and that he was convinced that Lenehanwould review the wage rates and would make any adjustments i felt were neces-sary if the employees did not go ahead with the union movement."On February5,Lenehan received confirmation of the information he hadreceived during the first week in January from employee Ickes regarding Cox's4The Respondent,in is answer,denies that the employees in the warehouse constitutean appropriate unit but admits that the Regional Director had so found in his decisionon April 16, 1965 in Case 27-RC-2773, as noted hereafter.5 An additional employee who began work during the first week in January 1965, signeda union card on January 19.In its petition, the Respondent alleged that the appropriate unit comprised all salesand nonselling employees, including regular full-time, regular part-time, and regular on-callemployees regularly called in, but excluding store manager, assistant manager, operationsand control manager, merchandise managers, department managers, personnel manager,confidential employees, office manager, management trainees, guards, watchmen, employeesof leased departments, and all other supervisors as defined in the Act, as amended Ap-proximately 219 employees would be included in such a unit.°Through an error in transcription, Cox's admission that he made such a statementregarding wage adjustments is attributed to the General Counsel on page 267, line 14, ofthe transcript. The General Counsel, in his brief, moves to amend the transcript to correctlyshow that the answer is that of Cox. Since this conforms to my recollection of the testi-mony and is confirmed by my notes taken during the course of the hearing and by later testi-mony of Cox appearing at page 269, lines 16 through 21 ; and page 270, line 22 throughpage 271, line 3, the transcript is hereby amended to correctly reflect Cox's testimony. J. C. PENNEY CO., INC.283activities on December 18, when Cox himself notified Lenehan of the part he hadplayed with respect to the union authorization cards. On February 8, the Unionwithdrew its charge in Case 27-CA-1746, which alleged that the Respondent hadrefused to bargain; and on February 9, the Respondent withdrew its petition inCase 27-RM-167, seeking an election.Between February 11 and 15, 13 of the 24 persons then employed in the ware-house unit signed new union authorization cards .8On February 17, the Union filed a charge in Case 17-CA-1769, alleging that theRespondent had violated Section 8(a)(1) of the Act by unlawfully interrogatingitsemployees; by both promising benefits and threatening loss of benefits condi-tioned upon rejection or retention of union membership and by granting benefitsto its employees. On the same date, the Union filed a petition for an election inCase 27-RC-2773. On the basis of the petition so filed by the Union, a notice ofhearing was issued by the Regional Director on February 24, and a hearing heldon March 18.On April 5, the Respondent granted wage increases to all of the employees inthewarehouse, with the exception of one or two persons who had been newlyhired.9On April 16, the Regional Director issued his decision and direction ofelection in Case 27-RC-2773, finding that the warehouse employees constituted anappropriate unit. On May 5, an election was held which the Union lost by onevote.10On May 6, the Union filed objections to the election, as more fully notedhereafter. On May 10, 1965, the Union filed a charge in Case 27-CA-1821, alleg-ing violations of Section 8(a)(1) and (5) of the Act by reason of the wageincreases granted the employees and the refusal of the Respondent to bargain withtheUnion on and after December 21, 1964.On August 3, 1965, the Regional Director issued his supplemental decision inthe representation case, directing that a hearing be held on the objections to theelection which had been filed by the Union and that such hearing and the hearingin the complaint proceedings be consolidated.B. Concluding findings1.Interference, restraint, and coercionCox's Statements to the Employees on January 11I am unable to agree, as the Respondent contends in its brief, that the statementsmade by Cox on January 11, are not violative of the Act because they were iso-lated, remote in time to the holding of the election, were uttered by a "minorsupervisor," 11 came shortly after Cox helped bring in the Union, and were madeprior to the time a majority of the employees again signed union authorizationcards on February 11. Nor can the Respondent disclaim responsibility for thestatements of Cox on the ground that his utterances were not authorized. Therecord shows that, prior to the time the statements in question were made, Lenehanknew and approved of the conduct of Cox in speaking to the employees. Despitethe fact that Lenehan denied that he had instructed Cox to make the specific state-ments which he did regarding loss of benefits and promises of wage increases, heobviously knew that the question of the Union would enter the discussion for headmitted that he had instructed Cox that he could tell the employees that theRespondent was not "peeved" at them because they had signed union cards andcould further tell them "that it didn't cost them anything to get their job and itshouldn't cost them anything to keep it, [sic] and they did have job security, wehad no plans to terminate anybody, in the stockroom." Moreover, irrespective ofany instructions given by Lenehan to Cox in regard to the matter, the fact remainsthat the statements made by Cox, as a supervisor and as an agent of the Respond-ent,were binding upon the latter.The fact that Cox's statement regarding loss of employee benefits may have beenmade to no more than 50 percent of the employees or that his statement regardingwage adjustments may have been made to only 6 or 7 of the employees does notalter the coercive character or effect of such statements.8Ten of these cards were signed on February 11, and three on February 159The wage increases so granted were effective as of March 29 and were received bythe employees on April 510Of the 22 ballots cast, 1 was challenged, 10 were cast for, and 11 against, the Union."The record shows that Cox was manager of the warehouse and took an active part inreviewing wages and recommending wage increases for the warehouse employees 284DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The wage increases of April 5; Cox's statement to MillerThe General Counsel contends that the wage increases granted to virtually allof the employees in the warehouse unit on April 5, constituted unlawful interfer-ence with the election which was held on May 5. The Respondent disputes thisand avers that, in granting the pay increases, it merely followed its customarypractice.Lenehan testified that he became manager of the retail store on September 10,1964; that in about the middle of October he made a review of the employees'wages and determined that increases should be given to the employees in the retailstore and the warehouse beginning in December and ending the first of February;that he granted such wage increases to the employees in the retail store and with-held them from the employees in the warehouse when he received the Union'sdemand for recognition on December 21; that because of unrest among the ware-house employees at their failure to receive such increases and because it did notseem that the question as to the appropriate unit would soon be decided, theRespondent granted the wage increases to the warehouse employees on April 5.As to the unrest among the warehouse employees, Lenehan himself testified thathe had been informed of such unrest by Cox in January and he at that timeinstructed Cox to tell the employees that the Respondent could not give them anywage increases "because of the unit question." At this time no hearing had yetbeen held with respect to the representation petition which had been filed by theRespondent on December 29. On the other hand, on April 5, a hearing had alreadybeen held in the representation case on March 18 and a decision in that case wasthen pending I find it difficult to understand why, under these circumstances,resolution as to the unit question would have seemed more remote on April 5 thanit had during the first week or ten days in January.It is true, of course, that more time had passed between January and April andthat this alone might be regarded as contributing to employee unrest. However,Lenehan testified that the Respondent's normal practice was to grant wage increasesto the employees at intervals of approximately 12 to 15 months. The evidenceshows that the last wage increases granted the employees in the warehouse occurredon February 3, 1964, 14 months earlier. With a decision in the representation caseimminent and the possibility of an election soon thereafter a matter of reasonableexpectation, I find it hard to understand why the Respondent felt impelled to grantthewage increases at the time it did. As matters actually developed, had theRespondent withheld action for another month, the election would have been heldand the Respondent would have granted the wage increases within the span of timeitcustomarily followed, a result which it would seem should not have been diffi-cult to foresee. I am not convinced that the wage increases in question were grantedat the time they were for the reasons thus advanced by the Respondent. As notedabove, other evidence in the record supports a contrary inference. The pay increasesgranted on April 5 followed the statement Cox admittedly made to the employeeson January 11 that Lenehan would review the wage rates and would make anyadjustments he felt were necessary if the employees did not go ahead with theunion movement. In addition, Cox told warehouse employee William Miller, at thetime he informed the latter that he was to receive a pay increase shortly beforeApril 5, that he was sure that Miller saw the light on the union business and thata union was not needed.la12 Cox's statement to Miller is contained in an affidavit given by Miller to an agent ofthe Board on May 18, 1965, which was received in evidence as a record of past recollec-tion over the objection of counsel for the Respondent who contended at the hearing, andassertsin hisbrief, that the document may be received in evidence only for impeachmentpurposes and therefore has no evidentiary value because Miller while on the witness standhad indicated that he did not wish to testify about the statement in question since lieregarded it as having been made to him in confidence However, when Miller denied thathismemory had been refreshed, after having been shown and having read the affidavit, Iexpressly asked him it hisanswer inthis regard related to his prior testimony that he didnot wish to violate a confidence in testifying about the statement and lie replied that itdid not. Under these circumstances, I do not feel that I can find to the contrary. In anyevent, I consider the statement in question as merely corroborativeof thestatementadmittedly made by Cox to the employees on January 11, as above noted, and my ultimateconclusion as to the effect the wage increases had on the employees would remain thesame, even if Cox's statement to Miller were to be disregarded J. C. PENNEY CO., INC.285Upon the foregoing facts and on the record as a whole,I find that the wageincreases granted by the Respondent to the warehouse employees on April 5 werereasonably calculated to, and did,interferewith the employees in the exercise oftheir freedom of choice in selecting or rejecting the Union as their collective-bargaining representative and that by such conduct the Respondent violated Sec-tion 8(a)(1) of the Act.13 Cox's statement to employee William Miller, shortlybeforeApril 5, 1965, and at the time he informed the latter that he would begiven a wage increase,that he was sure that Miller saw the light on the unionbusiness and that a union was not needed also violated Section 8(a)(1) of the Act.3.The allegedrefusal to bargaina.The appropriate unitI find,in accordance with the Decision and Direction of Election issued by theRegional Director on April 16,1965, that all employees at the warehouse of theRespondent,located at 195 West Nevada Place, Denver,Colorado, but excludingoffice clerical employees,guards, professional employees,and supervisors as definedin the Act, constitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.14b.The Union's majorityThirteen of the twenty-three employees who had signed union authorizationcards on December 18, 13 again signed such cards on February 11 and 15. Nineof these cards were signed by employees who attended a union meeting on theevening of February 11 and four additional cards were signed by employees onFebruary 15. There is no evidence that the employees who signed the authorizationcards on February 11 and 15 were unlawfully influenced or coerced in any wayor that their conduct in signing the cards was other thanvoluntary. Atthis time,there were 24 employees in the warehouse unit. Accordingly,I find that the Unionhas represented a majority of the Respondent'semployees in the unit hereinabovefound to be appropriate at all times since February 15, 1965.c.TheRespondent's refusal to recognize the UnionThe General Counsel contends that the Respondent unlawfully refused to bar-gain.It is the General Counsel's position that Warehouse Manager Cox's participa-tion in the organizational activities of the employees on December 18, was min-imal; that he was acting in his own interest rather than as a representative of theRespondent;that the Union achieved an uncoerced majority on that date;that itsdemand for recognition was a valid and continuing one on and after December 21;and that the Respondent's refusal to recognize and bargain with the Union on andafterDecember 29 was unwarranted.The Respondent asserts to the contrary thatCox's conduct on December 28 vitiated the majority which the Union had achievedboth on December 18 and on February 15; that the Union'sdemand for recogni-tion on December 21 was therefore invalid;that no new demand was thereaftermade; and that therefore the Respondent's refusal to recognize and bargain withtheUnion on and after December 29 was justified.The evidence is undisputed that both on December 18 and on February 11, amajority of the employees at the warehouse signed union authorization cards. Thequestion remains whether such cards were valid by reason of Cox's conduct andstatements on December 18, as noted above.13This finding is based, not on the ground alleged in the amended complaint that thewage increases were unlawful because they were granted unilaterally and without con-sultation with the Union,but rather on the theory,litigated at the hearing and argued bythe General Counsel and disputed by the Respondent in their respective briefs, that suchconduct on the part of the Respondent was designed to, and did in fact, influence the em-ployees in the election.14The Respondent in its answer denies that the foregoing unit is appropriate but admitsthat it had been so found by the Regional Director following the hearing in the representa-tion case.It is Board policy not to permit a party in a complaint proceeding to relitigateissues which have been decided in a prior representation proceedingKen Lee, Inc,137NLRB 1642, 1647. 284DECISIONS OF -NATIONAL LABOR RELATIONS BOARDThere is some basis for the view that, on December 18, the employees wereaware of the fact that Cox was acting in furtherance of his own economic inter-ests, contrary to the wishes and policies of the Respondent. But on the record asa whole, I cannot agree that Cox's activities were minimal or that they can beregarded as having had no coercive effect upon the employees. His participationin the discussion with the union representatives at the Old South restaurant atnoon on December 18, when French and Lamke signed union authorization cards,and his further participation later that day at the Blue Bonnet Cafe when five ofthe employees signed authorization cards in his presence after they had beenadvised to do so by him; his advice and statements to employees Santone, Crank,Ickes, and Samples concerning such cards when they asked him what they shoulddo; and his action in openly permitting Lamke to call in the employees individuallyduring the afternoon of December 18 for the purpose of signing such authoriza-tion cards lead to the conclusion that the Union's majority was secured with hisdirect and open assistance. Accordingly, I find that the union designation cardssigned by the warehouse employees on December 18i did not constitute a validshowing that a majority of such employees had designated the Union to representthem at that time.15 The Union's demand for recognition on December 21 was,therefore, not valid and the Respondent was justified in its refusal to recognize theUnion on December 29.The Respondent contends that Cox's influence had not been dissipated by thetime the new union authorization cards were signed, commencing on February 11.Under the circumstances disclosed in this record, the fact that on January 11 Coxspoke to all of the warehouse employees on an individual basis for the purpose ofinforming them that he had experienced a change in attitude toward the Union andin an attempt to dissuade them from further supporting the Union; the fact thatso far as the evidence shows the employees who signed new union authorizationcards did so voluntarily and without influence or coercion from the Respondent;and the fact that the new cards were signed almost 2 months after Cox's participa-tion in the original signings had occured, in my opinion provide a reasonablebasis for concluding that the union designation cards signed on February 11 and15 may properly be regarded as a true expression of the desires of the employees.16Despite such conclusion, however, the Respondent was not guilty of a refusalto bargain thereafter since no new demand for recognition following the time itso secured a valid majority was made by the Union.17 I do not believe that thisrecord warrants the inference that such a demand had been made on the basis ofthe petition for an election filed by the Union in Case 27-RC-2773 on Febru-ary 17, which explicitly referred to and relied upon the demand of December 21and the refusal of December 29; 18 or that it may be inferred on the theory thatsuch a demand would be futile and therefore was excused; or that such an infer-encemay be drawn on the theory that the demand originally made on Decem-ber 21 was a continuing one.IV.THE OBJECTIONS TO THE ELECTIONOn May 6, as noted above,the Union filed objections to the election which hadbeen conducted on the prior day and which it had lost by one vote.These objec-tions were-(1) that on or aboutApril 7,1965,the Respondent,unilaterally andwithout bargaining or consultation with the Union,had granted the warehouseemployeeswage increases;and (2)that the Respondent granted such wageincreases in order to influence the employees in the selection or rejection of acollective-bargaining representative.15Wells, Inc,68 NLRB 545;The Wolfe Metal Products Corporation,119 NLRB 659,Insular Chemical Corporation,128 NLRB 93 Cf.Christina M Jacobson, doing business asRadio Station KVEC,93 NLRB 618;J. A. Booker, d/h/a Atlantic Stages, 78NLRB 55310The interval of nearly 2 months which occurred between the signing of the first unioncards and the signing of the second set of such cards roughly corresponds to the 60-dayposting period uniformly required by the Board where unfair labor practices have beencommitted and provides an interesting analogy here But irrespective of that establishedpractice, however, i believe that the circumstances in this case indicate that this interval,together with the other factors above set forth, warrant a determination that whatevercoercive effect Cot's original conduct may have had, it was neutralized by the time thesecond set of union authorization cards were signed17 John Wafford d/b/a Waiord Cabinet Company,95 NLRB 140718 CfWaukesha Lime and Stone Co., Incorporated,145 NLRB 973 J. C. PENNEY CO., INC.287I find thatthe first objectionraises no substantial or material issue with respect tothe results of the election since it has been found, for the reasonsset forth above, thatthe Respondent had no obligation to recognize or bargainwith the Union,at the timethe wage increases were granted.That beingso, the Respondent was free to actunilaterally and was under.no duty to bargain or consult withthe Unionregardingthe grantingof thewage increases in question.19With respectto thesecond objec-tion, it 'hasbeen found,as above setforth, that the Respondent's conductin grant-ing the wage increases to the warehouse employeeson April 5,1965 was reasonablycalculated to, and did,influence such employees in their rejectionof the Union astheir collective-bargaining representative'0 Such conduct is sufficient to vitiate theresults of the election, which I willrecommendbe vacated as set forth hereafter.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring inconnection with Respondent's operations described in section I, above,have a close,intimate,and substantial relationship to trade,traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.VI.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and take certain affirm-ative action designed to effectuate the policies of the Act.It has been found that the Respondent did not refuse to bargain with the Unionon December 29 because on that date the Union did not have a valid majority;and that the Respondent did not refuse to bargain on or after February 15, whenthe Union had secured a valid majority,because no proper request for bargainingon or after that date had been made. It also has been found,however,that aftertheUnion did achieve a valid majority on February 15, 1965, the Respondentengaged in unfair labor practices designed to destroy that majority. By such con-duct, the Respondent has disclosed a disposition to evade its duty to bargain asthe Act requires,and it therefore appropriately may be required to bargain, uponrequest,whether or not the Union has lost its majority, since it must be presumedthat, but for the unfair labor practices so commited, such majority would have beenretained?'It further has been found that certain objections to the election, dulyfiled by the Union,have merit and warrant setting the election aside. Accordingly,I shall recommend that the petition in Case 27-RC-2773 be dismissed and that allproceedings in connection therewith be vacated.22 In addition,I shall recommendthat the Respondent bargain,upon request,with the Union and, if an understand-ing is reached,embody such understanding in a signed agreement 23CONCLUSIONS OF LAW1.TheRespondent is anemployer withinthemeaning of Section2(2) of theAct.2.TheUnion is a labor organization within the meaning of Section 2(5) oftheAct.3.All employeesat the warehouse of the Respondent,locatedat 195 WestNevadaPlace,Denver, Colorado,but excludingofficeclerical employees,guards,professional employees,and supervisors as defined in theAct, constitute a unitappropriatefor thepurposesof collectivebargainingwithin themeaning of Section9(b) of the Act.10This, of course, Is a matter separate and apart from the questionwhether the act ofgranting the wage increases was in itself lawful.20 In arriving at this conclusion,I have not relied upon Cox's statements to the ein-ployees on January 11 or his statement to employee William Miller shortly before April 5which I have found were violative of the Act,as more fully recounted above;althoughI have,as previously noted,considered his statement to Miller,not as an act of inter-ference with the election,but as evidence which would throw light on the question whetherthe wage increases were reasonably calculated to influence the employeesin such election21Western Aluminum of Oregon Incorporated,at at, 144 NLRB 1191.22S N.C. Manufacturing Co , Inc.,147 NLRB 809.23Irving Air Chute Company,Inc., Marathon Division,149 NLRB 627. 288DECISIONS OF - NATIONAL "LABOR RELATIONS BOARD'4.The Union has been at all times since February 15, 1965, and is now, theexclusive representative of the employees in the aforesaid unit within the meaningof Section9(a) of the Act.-5.By interfering with,restraining,-and coercing employees in the exercise ofthe rights guaranteed-them in Section 7 of the Act, the Respondent has engagedin unfair labor practices within the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in these proceedings, it is recommended that the Respondent, J. C. PenneyCo., Inc., Denver, Colorado, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Offering or giving wage increases for the purpose of influencing its employ-ees to refrain from joining or assisting, to withdraw as members of, or to rejectInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America, Local Union No. 452, or any other labor organization, as their collective-bargaining representative; provided, however, that nothing in this recommendedorder shall be construed as requiring the Respondent to vary or abandon anywage increases which it has heretofore granted its employees.(b)Threatening its employees with loss of employment benefits if they join orassist the aforenamed Union or any other union, or engage in protected concertedactivities.(c) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form labor organi-zations, to join or assist the aforenamed union, or any other labor organization,to bargain collectively through representatives of their own choosing, or to engageinother concerted activities for the purpose of collectivebargainingor othermutual aid or protection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a)Upon request, bargain with the aforenamed union as the exclusive repre-sentative of its employees in the unit herein found appropriate, and, if an agree-ment is reached, embody such understanding in a signed agreement.(b) Post at its warehouse at Denver, Colorado, copies of the attachednotice,24marked "Appendix." 25 Copies of said notice to be furnished by the RegionalDirector for Region 27, shall, after being duly signed, be posted by the Respondentimmediately upon receipt thereof, and be maintained by it for a period of 60 con-secutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps shall be taken by theRespondent to insure that such notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 27, in writing, within 20 days ofthe date of the receipt of this Decision, what steps the Respondent has taken tocomply herewith.26za Since notices are customarily framed in the language of the statute and because oftheir technical nature are often difficult for employees to understand, I am recommend-ing that the notice in this case embody the simplified form which appears in the AppendixIn the event that this Recommended Order is adopted by the Board, the words, "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's order be enforced bya decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."In the event that this Recommended Order be adopted by the Board, this provisionfrom the date of this Order, what steps it has taken to comply herewith." VALLEY HOMES, INC?i'APPENDIX289NOTICE TO ALL EMPLOYEESPursuant to the Recommended order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tionsAct as Amended, we hereby notify our employees that:WE WILL NOT interfere with the rights of our employees under the law byoffering or giving them wage increases for the purpose of influencing themnot to join or assist,towithdraw as members of, or to reject InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,Local Union No. 452, or any other union, as their collective bargainingrepresentative.However, the law does not require us to withdraw any wageincreaseswhich have been granted.WE WILL NOT threaten our employees with loss of employment benefits ifthey join or assist the above-named Union, or any other union.WE WILL bargain, upon request, with the above-named Union as the exclu-sive representative of our employees in the following appropriate unit:All employees employed by J. C. Penney Co., Inc., at its warehouse locatedat 195 West Nevada Place, Denver, Colorado, excluding office clerical em-ployees, guards, professional employees, and supervisors as defined in theNational Labor Relations Act.WE WILL NOT violate any of the rights our employees have under theNational Labor Relations Act to join, or not to join, a union of their ownchoosing.J.C. PENNEY CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 609Railway Exchange Building, 17th and Champa Streets, Denver, Colorado 80202,Telephone 297-3551.Valley Homes,Inc.andTruck Drivers, Chauffeurs and HelpersLocalUnion No. 100, an affiliate of the International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case 9-CA-3672.July 29, 1966DECISION AND ORDEROn April 20, 1966, Trial Examiner Harold X. Summers issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that Respondent had not engaged in other unfairlabor practices alleged in the complaint and recommended dismissalof those allegations. Thereafter, the Respondent filed exceptions tothe Decision and a supporting brief.160 NLRB No. 29.257-551-67-vol. 160-20